Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-18, 20, and 31 are presented for examination.
3.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 07/05/2022. 
4.	Claim 21 has been canceled, new claim 31 has been added, and independent claims 1 and 11 have been amended without prejudice or without prejudice or disclaimer.
5.	The office action is made Final.

Examiner Note
 6.	    The Examiner cites columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections – 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

	Claims 1-18, 20 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	The limitation of claims 1, 11 and 31 “(claims 1 and 11) determining a first relevance score for the first recipient based on correlating the message with the first context data structure [(claim 31) comparing at least two criteria for the message and the first context data structure, wherein a first of the at least two criteria comprises date or time and a second of the at least two criteria comprises keyword or topic]; “(claims 1 and 11) determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure [(claim 31) comparing the at least two selected criteria for the message and the second context data structure ]; (claims 1, 11 and 31) determining whether the first relevance score exceeds the second relevance score; in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components. That is, other than reciting “by an input/output circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by an input/output circuitry” language, “comparing two relevance scores and based on that preventing sending of the message in the first conversation” in the context of this claim encompasses the user manually accessing different conversation (session chat discussion dialogue debate dialog meeting communication thread etc.) data structure (array, matrix, stack, linked list, tree, queue or string etc.) including fields/entries such as date/time, message, keywords and topic, then extract/parse/observe each conversation data structure for data for each field and compare it with the message data structure filed to generate a relevance score by assigning a score/percentage etc.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims 1, 11 and 21 only recite additional elements – using “memory/input/output circuitry” to perform the steps of claims 11 and 21. The input/output circuitry is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claim includes the additional element of “accessing a first conversation with a first recipient , the first conversation comprising messages transmitted via a network to or from the first recipient; generating a first context data structure based on content of the first conversation; accessing a second conversation with a second recipient, the second conversation comprising messages transmitted via the network to or from the second recipient and not transmitted to or from the first recipient; generating a second context data structure based on content of the second conversation; generating a second context data structure based on content of the second conversation; receiving a request to transmit a message to the first recipient, wherein the second recipient is not identified in the request to transmit the message; ” that does not integrate the judicial exception into a practical application, the additional element are which is an insignificant extra-solution activity to the judicial exception (pre-solution activity of receiving information) - see MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “input/output circuitry” to perform the steps of claims 1, 11 and 31 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely incorporate additional elements that narrow the abstract idea without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. All the steps in the dependent claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the dependent claims fall within the “Mental Processes” grouping of abstract ideas. 
Claim 2: wherein the first context data structure includes first conversation time data, wherein the second context data structure includes second conversation time data, and wherein the message includes message content and message time data (Insignificant Extra-solution Activity (MPEP 2106.05(g)) pre-solution activities of receiving information and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 3: wherein the correlating the message with the first context data structure includes correlating message time data with first conversation time data, and wherein the correlating the message with the second context data structure includes correlating message time data with second conversation time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 4: wherein the correlating the message with the first context data structure includes weighting based on a comparison of the first conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 5: wherein the correlating the message with the second context data structure includes weighting based on a comparison of the second conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 6: wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 7: wherein the first context data structure includes a hierarchal structure including one or more topics and a plurality of keywords from the first conversation (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 8: wherein the first conversation, the second conversation, and the message are text-based (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 9: wherein the comparing further comprises: comparing each of the first relevance score and the second relevance score to a predetermined threshold; creating a third conversation based on the message if the first relevance score and the second relevance do not meet or exceed the predetermined threshold; and sending the message (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 10: wherein the first context data structure and the second context data structure include at least one of an array, matrix, stack, linked list, tree, queue or string (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
 Same apply for claim 11-18 and 20.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 1-5, 7-15, 17-20 and 31 are rejected under 35 U.S.C.103 as being unpatentable over Bensal et al (US 20100318620 A1) in view of Deselaers et al (US 10346411 B1).

11.	Regarding claim 1, Bensal teaches a method of determining whether a message should be prevented from being sent to an unintended recipient, the method comprising: 
accessing a first conversation with a first recipient, the first conversation comprising messages transmitted via a network to or from the first recipient (Fig 6, Instant messaging (IM) session 1 (first conversation) between a primary client 602 and a client A (first recipient)); 
generating a first context data structure based on content of the first conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], “TRE 108 can be configured to parse an IM session as a message is entered, and to capture keywords used in the session that are also stored in database 112.”, see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”; 

accessing a second conversation with a second recipient, the second conversation comprising messages transmitted via the network to or from the second recipient and not transmitted to or from the first recipient (Fig 6, Instant messaging (IM) session 2 (second conversation) between the primary client 602 and client B (second recipient), note that the first recipient (Client A) is not a part of the second conversation (Session 2) and the second recipient (Client B) is not a part of the first conversation (session 1). [0044] Referencing FIG. 6, by way of example, primary client 602 supports simultaneously session 1 and session 2 with Client A and Client B, respectively.), 
generating a second context data structure based on content of the second conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], “TRE 108 can be configured to parse an IM session as a message is entered, and to capture keywords used in the session that are also stored in database 112.”, see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112); 
receiving a request to transmit a message via the network to the first recipient, wherein the second recipient is not identified in the request to transmit the message ([0010]-[0011], “monitoring messages in a communications network for issuing an alert when a request is made to forward a communication to an apparently unintended recipient (for example the first recipient/client A).”, see also [0042], “When an IM window receives a message to be forwarded to the recipient associated with the IM window”); 
determining a first relevance score for the first recipient based on correlating the message with the first context data structure ([0011], [0023], “the phrase "relevance of a message" indicates a degree of relatedness between separate entries or messages.”, [0026], “Topic Relevance Engine ("TRE") 108”, [0040], “TRE 108 builds a topic index by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112”, [0042], “When an IM window receives a message to be forwarded to the recipient associated with the IM window, TRE 108 determines the topic by matching (correlation) the keywords used in the message against the keywords in table 500 (the first context data structure).”); 
In line with Applicant Pre-Grant Pub: 
Relevance score: [0048], [0050], [0054], [0057], [0060]; 

determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure (Fig 4, step 412, [0045], “In response to TRE 108 determining that the topic is not already in the context of the current session, TRE 108 analyzes the topic contexts of other IM windows currently open (412).  For example, TRE 108 checks the context of the session between primary client 602 and Client B.”).
Bensal did not specifically teach determining whether the first relevance score exceeds the second relevance score; in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient.
However, Deselaers teaches determining whether the first relevance score exceeds the second relevance score (Abstract, “computing a relevance score for each recipient in the group of recipients, ranking each recipient in the group of recipients according to the relevance score”, Fig 2, step 210, col 7, lines 27-41, “At block 210, the system ranks each recipient in the group of identified recipients.  The recipients are rated to their individual computed relevance scores (comparing the first relevance score to the second relevance score).  In other words, a list may be created where the recipients with the highest relevance scores are listed at the top, in descending order.”); 
in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient (Abstract, “determining one or more target recipients for the received message from the group of target recipients ranked according to the relevance score, the determined target recipients having a ranking within a predetermined threshold of highest relevance scores.” Fig 2, step 210, col 7, lines 27-41, the second recipient for example is ranked higher (with the highest relevance scores) than the first recipient, col 9, lines 17-29, “The recommendation may be provided to a user as a GUI element, for example.  The target recipients may be automatically filled in by the system in a "to:" field of the received message (preventing sending of the message in the first conversation).”).
Also, Deselaers teaches the other limitations:
 accessing a first conversation with a first recipient, the first conversation comprising messages transmitted via a network to or from the first recipient (Fig 2, step 202); 
generating a first context data structure based on content of the first conversation (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”

accessing a second conversation with a second recipient, the second conversation comprising messages transmitted via the network to or from the second recipient and not transmitted to or from the first recipient (different recipients are involved see col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4);  
generating a second context data structure based on content of the second conversation ((Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”));
receiving a request to transmit a message via the network to the first recipient, wherein the second recipient is not identified in the request to transmit the message (Fig 2);
determining a first relevance score for the first recipient based on correlating the message with the first context data structure (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4);
determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Deselaers’s system into Bensal’s and by incorporating Deselaers into Bensal because both systems are relating generally to electronic communications would propose a target audience for an electronic message.

12.	Regarding claim 2, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the first context data structure includes first conversation time data, wherein the second context data structure includes second conversation time data, and wherein the message includes message content and message time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”, see also col 8, lines 52-60 and col 9, lines 65-67 & col 10, lines 1-8).  

13.	Regarding claim 3, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the first context data structure includes correlating message time data with first conversation time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4), and wherein the correlating the message with the second context data structure includes correlating message time data with second conversation time data (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).  

14.	Regarding claim 4, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the first context data structure includes weighting based on a comparison of the first conversation time data and the message time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4).  

15.	Regarding claim 5, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the second context data structure includes weighting based on a comparison of the second conversation time data and the message time data (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).  

16.	Regarding claim 7, Bensal and Deselaers teach the invention as claimed in claim 1 above and Bensal further teaches wherein the first context data structure includes a hierarchal structure including one or more topics and a plurality of keywords from the first conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112) also Deselaers teaches the same limitation at (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”).  

17.	Regarding claim 8, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the first conversation, the second conversation, and the message are text-based (Fig 6) also Deselaers teaches the same limitation at Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system”).  

18.	Regarding claim 9, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the comparing further comprises: comparing each of the first relevance score and the second relevance score to a predetermined threshold; creating a third conversation based on the message if the first relevance score and the second relevance do not meet or exceed the predetermined threshold; and sending the message (col 1, lines 26-32, “ranking each recipient in the group of recipients according to the relevance score and determining one or more target recipients for the received message from the group of target recipients ranked according to the relevance score, the determined target recipients having a ranking within a predetermined threshold of highest relevance scores”).  

19.	Regarding claim 10, Bensal and Deselaers teach the invention as claimed in claim 2 above and Bensal further teaches wherein the first context data structure and the second context data structure include at least one of an array, matrix, stack, linked list, tree, queue or string (FIG. 5 & 6).

20.	Regarding claim 31, Bensal teaches a method of determining whether a message should be prevented from being sent to an unintended recipient, the method comprising: 
accessing a first conversation with a first recipient, the first conversation comprising messages transmitted via a network to or from the first recipient (Fig 6, Instant messaging (IM) session 1 (first conversation) between a primary client 602 and a client A (first recipient)); 
generating a first context data structure based on content of the first conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], “TRE 108 can be configured to parse an IM session as a message is entered, and to capture keywords used in the session that are also stored in database 112.”, see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”; 

accessing a second conversation with a second recipient, the second conversation comprising messages transmitted via the network to or from the second recipient and not transmitted to or from the first recipient (Fig 6, Instant messaging (IM) session 2 (second conversation) between the primary client 602 and client B (second recipient), note that the first recipient (Client A) is not a part of the second conversation (Session 2) and the second recipient (Client B) is not a part of the first conversation (session 1). [0044] Referencing FIG. 6, by way of example, primary client 602 supports simultaneously session 1 and session 2 with Client A and Client B, respectively.), 
generating a second context data structure based on content of the second conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], “TRE 108 can be configured to parse an IM session as a message is entered, and to capture keywords used in the session that are also stored in database 112.”, see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112); 
receiving a request to transmit a message via the network to the first recipient, wherein the second recipient is not identified in the request to transmit the message ([0010]-[0011], “monitoring messages in a communications network for issuing an alert when a request is made to forward a communication to an apparently unintended recipient (for example the first recipient/client A).”, see also [0042], “When an IM window receives a message to be forwarded to the recipient associated with the IM window”);
determining a first relevance score for the first recipient based on comparing at least two criteria for the message and the first context data structure ([0011], [0023], “the phrase "relevance of a message" indicates a degree of relatedness between separate entries or messages.”, [0026], “Topic Relevance Engine ("TRE") 108”, [0040], “TRE 108 builds a topic index by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112”, [0042], “When an IM window receives a message to be forwarded to the recipient associated with the IM window, TRE 108 determines the topic by matching (correlation) the keywords used in the message against the keywords in table 500 (the first context data structure).”, more specifically see [0048], “TRE 108 can use criteria other than context matching to determine the scope of a session. For instance, the criteria can include message length.”); 
In line with Applicant Pre-Grant Pub: 
Relevance score: [0048], [0050], [0054], [0057], [0060],
 
determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on comparing the at least two selected criteria for the message and the second context data structure (Fig 4, step 412, [0045], “In response to TRE 108 determining that the topic is not already in the context of the current session, TRE 108 analyzes the topic contexts of other IM windows currently open (412).  For example, TRE 108 checks the context of the session between primary client 602 and Client B.”); 
Bensal did not specifically teach wherein a first of the at least two criteria comprises date or time and a second of the at least two criteria comprises keyword or topic; determining whether the first relevance score exceeds the second relevance score; in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient.
However, Deselaers teaches wherein a first of the at least two criteria comprise date or time and a second of the at least two criteria comprises keyword or topic (Fig 3, block 306, col 3, lines 35-50, “The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system.”, see also col 6, lines 27-31, “At block 204, the system identifies the message attributes of the received message. Message attributes include, but are not limited to, message content, a time stamp for when the message was composed or received by the system, attachment information, and a location.”); 
determining whether the first relevance score exceeds the second relevance score (Abstract, “computing a relevance score for each recipient in the group of recipients, ranking each recipient in the group of recipients according to the relevance score”, Fig 2, step 210, col 7, lines 27-41, “At block 210, the system ranks each recipient in the group of identified recipients.  The recipients are rated to their individual computed relevance scores (comparing the first relevance score to the second relevance score).  In other words, a list may be created where the recipients with the highest relevance scores are listed at the top, in descending order.”); 
in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient (Abstract, “determining one or more target recipients for the received message from the group of target recipients ranked according to the relevance score, the determined target recipients having a ranking within a predetermined threshold of highest relevance scores.” Fig 2, step 210, col 7, lines 27-41, the second recipient for example is ranked higher (with the highest relevance scores) than the first recipient, col 9, lines 17-29, “The recommendation may be provided to a user as a GUI element, for example.  The target recipients may be automatically filled in by the system in a "to:" field of the received message (preventing sending of the message in the first conversation).”).
Also, Deselaers teaches the other limitations:
 accessing a first conversation with a first recipient, the first conversation comprising messages transmitted via a network to or from the first recipient (Fig 2, step 202); 
generating a first context data structure based on content of the first conversation (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”

accessing a second conversation with a second recipient, the second conversation comprising messages transmitted via the network to or from the second recipient and not transmitted to or from the first recipient (different recipients are involved see col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4);  
generating a second context data structure based on content of the second conversation ((Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”));
receiving a request to transmit a message via the network to the first recipient, wherein the second recipient is not identified in the request to transmit the message (Fig 2);
determining a first relevance score for the first recipient based on comparing at least two criteria for the message and the first context data structure, wherein a first of the at least two criteria comprise date or time and a second of the at least two criteria comprises keyword or topic (Fig 3, block 306, “comparing the message attributes identified from the received message to the message attributes of the similar messages that were previously composed and shared by the user. Text comparison techniques may be used, for such comparison. For example, the attributes, or the value or content thereof, may be identical, related or similar.” Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4);
determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Deselaers’s system into Bensal’s and by incorporating Deselaers into Bensal because both systems are relating generally to electronic communications would propose a target audience for an electronic message.

21.        Claims 6 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Bensal et al (US 20100318620 A1) in view of Deselaers et al (US 10346411 B1) as claimed in claim 1 and further in view of Cohn et al (US 10796338 B2) hereinafter as Cohn.

22.         Regarding claim 6, Bensal and Deselaers teach the invention as claimed in claim 1 above, but did not specifically teach wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data.
However, Cohn teaches wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Cohn’s system into Bensal and Deselaers combined system and by incorporating Cohn into Bensal and Deselaers combined system because all systems are related to online systems would provide a real-time tracking of offline transactions.

Respond to Amendments and Arguments
23.	Applicant's arguments received on 07/05/2022 have been fully considered but they are not persuasive. 
Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
In the remarks, Applicant cancelled claim 21, added claim 31 and amended claims 1 and 11.to clarify the present invention, and argued that the combination of Bensal and Deselaers does not teach the invention recited in the claims, for a number of reasons, including but not limited to, the following. 
A - For example, Applicant respectfully submits that Bansal and Deselaers-alone or in alleged combination-fail to teach or disclose inter alia "determining whether the first relevance score exceeds the second relevance score" and "in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient" as recited in claim 1, as amended. The Action acknowledges that "Bensal did not specifically teach comparing the first relevance score to the second relevance score; determining whether the message correlates to the second recipient better than the first recipient based on the comparison of the first relevance score to the second relevance score."
Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s arguments, Applicant's arguments have been fully considered but they are not persuasive. It is noted that the argued limitation “determining whether the message correlates to the second recipient better than the first recipient based on the comparison of the first relevance score to the second relevance score.” Is no longer part of the claims, However, Deselaers teaches determining whether the first relevance score exceeds the second relevance score (Abstract, “computing a relevance score for each recipient in the group of recipients, ranking each recipient in the group of recipients according to the relevance score”, Fig 2, step 210, col 7, lines 27-41, “At block 210, the system ranks each recipient in the group of identified recipients.  The recipients are rated to their individual computed relevance scores (comparing the first relevance score to the second relevance score).  In other words, a list may be created where the recipients with the highest relevance scores are listed at the top, in descending order.”); in response to determining that the first relevance score exceeds the second relevance score, allowing transmission via the network of the message to the first recipient; and in response to determining that the first relevance score does not exceed the second relevance score, preventing transmission over the network of the message to the first recipient (Abstract, “determining one or more target recipients for the received message from the group of target recipients ranked according to the relevance score, the determined target recipients having a ranking within a predetermined threshold of highest relevance scores.” Fig 2, step 210, col 7, lines 27-41, the second recipient for example is ranked higher (with the highest relevance scores) than the first recipient, col 9, lines 17-29, “The recommendation may be provided to a user as a GUI element, for example.  The target recipients may be automatically filled in by the system in a "to:" field of the received message (preventing sending of the message in the first conversation).”).
 

CONCLUSION
24. 	THIS ACTION IS MADE FINAL.
25.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169